DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-9, and 14-19 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kakuma et al. (US 2008/0002334).
Regarding claim 1, Kakuma et al. disclose an electrolytic capacitor comprising: a capacitor element; and
an electrolytic solution [0042], wherein:
the capacitor element includes an anode body (1) with an oxide film [0026] and a solid electrolyte [0027] in contact with the oxide film [0026],
the electrolytic solution contains a solvent and a solute [0042], the solvent [0042] contains at least one selected from a group consisting of a lactone compound, a glycol compound, and a sulfone compound [0042],
the solute [0042] includes a first acid component and a base component, the first acid component including at least one of a benzenedicarboxylic acid and a derivative of the benzenedicarboxylic acid, the base component including at least one of an amine and an amidine [0042],
a concentration of the solute in the electrolytic solution ranges from 15% by mass to 40% by mass [0043], [0052], inclusive, and
a ratio V/Vw of a formation voltage V (7 V – table 2) of the oxide film to a rated voltage Vw (6.3 V – table 2) of the electrolytic capacitor is less than or equal to 1.7 (1.11 - table 2).
Regarding claim 2, Kakuma et al. disclose the benzene dicarboxylic acid is 0-phthalic acid [0042].
Regarding claim 3, Kakuma et al. disclose an electrolytic capacitor comprising: a capacitor element; and an electrolytic solution, wherein:
the capacitor element includes an anode body (1) with an oxide film [0026] and a solid electrolyte [0027] & table 1 in contact with the oxide film,

the solvent contains at least one selected from a group consisting of a lactone compound, a glycol compound, and a sulfone compound [0042],
the solute includes a first acid component and a base component, the first, acid component including at least one of a composite compound of an organic acid and an inorganic acid and a derivative of the composite compound (phthalate – [0042]), the base component including at least one of an amine and an amidine [0042],
a concentration of the solute in the electrolytic solution ranges from 10% by mass to 40% by mass, inclusive [0043], [0052], and
a ratio V/Vw of a formation voltage V of the oxide film (7 V – table 2) to a rated voltage Vw (6.3 V – table 2) of the electrolytic capacitor is less than or equal to 1.7 (1.1).
Regarding claim 8-9, Kakuma et al. disclose the rated voltage Vw is less than or equal to 100 volts (see table 2).
Regarding claims 14-15, Kakuma et al. disclose the lactone compound is γ-butyrolactone [0042].
Regarding claims 16-17, Kakuma et al. disclose the claimed invention.  The limitation, “the glycol compound is ethylene glycol” only further limits the glycol limitation of claims 1 and 3.
Regarding claims 18-19, .
Claim(s) 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kakuma et al. (US 2008/0002334).
Regarding claims 4-5, Kakuma et al. disclose the pH of the electrolytic solution is less than or equal to 4.5.
Claims 4-5 recite a feature that has to be certified with specialized testing equipment, not at the disposal of the Office.  However, as noted in the rejection of claims 1 and 3 above, Kakuma et al. teach the claimed electrolytic solution.  When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakuma et al. (US 2008/0002334) in view of Matsuura et al. (US 2012/0300368).
Regarding claims 6-7, Kakuma et al. disclose the claimed invention except for the electrolytic solution further comprises a polymer component, and a concentration of the polymer component in the electrolytic solution ranges from 1 % by mass to 15 % by mass, inclusive. 
Matsuura et al. disclose an electrolytic capacitor that comprises a polyalkylene glycol in a range from 1 % by mass to 15 % by mass, inclusive (samples B, C, D).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the invention to form the electrolyte of Kakuma et al. to include a polyalkylene glycol in a range from 1 to 15 % by mass, since such a modification would form an electrolyte having  low volatility.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakuma et al. (US 2008/0002334).
Regarding claims 10-11, Kakuma et al. disclose the claimed invention except for a concentration of the base component in the electrolytic solution is more than or equal to 3.5 % by mass. 
	It is well known in the art to form an electrolyte having a base component concentration higher than 3.5 mass %.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to for the electrolyte of Kakuma et al. so that the .

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakuma et al. (US 2008/0002334) in view of Ishikita et al. (JP 2017-069537).
Regarding claims 12-13, Kakuma et al. disclose the claimed invention except for the solute further includes a second acid component other than the first acid component, and a concentration of the second acid component in the electrolytic solution is more than or equal to 3% by mass.
Ishikita et al. disclose an electrolyte that includes a solute that includes a second acid component other than a first acid component [0069]-[0072].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the electrolyte of Kakuma et al. so that it includes a second acid component, since such a modification would form an electrolyte that has excellent heat resistance.
The modified Kakuma et al. do not expressly state that the concentration of the second acid component in the electrolytic solution is more than or equal to 3% by mass.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention form the electrolyte of Kakuma et al. so that the second acid component has a concentration of more than or equal to 3 % by mass, since such a modification would form an electrolyte having desired heat resistance and electrical properties. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0292320

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848